department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o ve r n m e n t e n t i t i e s d i v i s i o n ----------------- contact person telephone number ----------------------------- identification_number --------------- number release date se t eo ra t date date uniform issue list employer_identification_number legend taxpayer plan dear ------------------ this is in response to a letter dated submitted on your behalf by your authorized representative requesting rulings regarding the provision of certain health benefits in the manner described below by an organization described in sec_501 of the internal_revenue_code the code you taxpayer are a collectively bargained joint labor-management employee_benefit_trust the trust you qualified for tax-exempt status pursuant to sec_501 you are established and maintained pursuant to numerous collective bargaining agreements with approximately employers contributing you cover approximately active employees and retired persons including spouses and dependents the unions and employer associations have agreed that your trustees can create a health reimbursement plan the plan which will be maintained as a separate plan under the trust contributions will be made to the plan on behalf of active employees however the plan is designed to provide benefits for retired employees the following individuals will be eligible to receive benefits under the plan employees who are or older and who have terminated all employment with a contributing employer employees receiving retiree health benefits under the trust employees who qualify for disability retirement benefits under the terms of the defined benefit pension_plan sponsored by the bargaining parties and employees who are entitled to disability benefits under the social_security act self-employed persons are not eligible to participate in the plan if an employee dies the employee’s eligible dependents may continue to receive benefits from the account employee_benefits are forfeitable to the trust upon death of the employee and all the employee’s eligible dependents the plan only provides for benefits for eligible expenses_incurred for medical_care as defined under sec_213 benefits are not provided for expenses that are reimbursable by another employer-provided accident_and_health_plan or any other group or individual accident_or_health_insurance or expenses used as a deduction on the employee’s federal tax_return the amount of employer contributions to the plan will equal dollar_figurex for each hour worked by the employee as determined under the applicable contribution rate in the collective bargaining agreement no employee will be able to receive cash in lieu of contributions to the plan nor will the employees be allowed to make a salary reduction election to the plan employer contributions made on behalf of an active employee will be allocated to an individual_account under the plan in the name of the employee the balance in an employee’s account unless subject_to forfeiture will be carried forward each year until the employee satisfies the requirements for eligibility sec_501 of the internal_revenue_code provides that a voluntary employee benefit association veba that provides for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries shall be exempt from taxation sec_1_501_c_9_-3 of the income_tax regulations provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries sec_1_501_c_9_-3 of the regulations describes the term sick_and_accident_benefits to mean amounts furnished to or on behalf of a member or a member's dependents in the event to illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member’s dependents for amounts expended because of illness or personal injury or though the payment of premiums to a medical_benefit or insurance program sec_105 of the code provides that in general amounts received by an employee through employer_provided accident_or_health_insurance for personal injuries or sickness shall be included in the gross_income of the employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under code sec_213 for any prior taxable_year gross_income does not included amounts referred to sec sec_105 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for medical_care of the taxpayer his spouse or dependents sec_105 of the code provides that amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance for purposes of sec_105 sec_1_105-2 provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income therefore sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care sec_105 of the code provides that unless the plan satisfies the nondiscrimination requirements of sec_105 amounts paid under a self-insured medical expense reimbursement plan to a highly_compensated_individual will not be excludable from that individual’s gross_income under sec_105 to the extent they constitute excess_reimbursements sec_106 of the code provides that the gross_income of an employee does not include employer_provided coverage under an accident_or_health_plan sec_1_106-1 provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries of sickness incurred by the employee or the employee’s spouse or dependents rev_rul 1966_2_cb_230 provides that the fact that only retired employees will be eligible to receive benefits will not adversely affect exemption under sec_501 of the code revrul_2002_41 2002_28_irb_75 provides that employer_provided coverage and medical_care reimbursements made under a reimbursement arrangement that allows unused amounts of an annual maximum reimbursement to be carried forward are excludable from gross_income under sec_105 and sec_106 of the code notice_2002_45 i r b provides that in general a health reimbursement plan hra is one that is paid for solely by the employer and not provided pursuant to a salary reduction election or otherwise under a cafeteria_plan reimburses the employee for medical_care expenses as defined by code sec_213 incurred by the employee and the employee’s spouse and dependents and provides reimbursements up to a maximum dollar amount for a coverage period and any unused portion of the maximum dollar amount is carried forward to increase the maximum reimbursable amount in subsequent periods notice_2002_45 also provides that to the extent that an hra is an employer_provided accident_or_health_plan coverage and reimbursements of medical_care expenses of an employee and the employee’s spouse and dependents are excludable from the employee’s gross_income under sec_105 and sec_106 of the code finally notice_2002_45 provides that medical_care expense reimbursements under an hra are excludible under sec_105 to the extent reimbursements are provided to current and former employees including retired employee their spouses and dependents and the spouses and dependents of deceased employees to the extent that an hra is a self-insured medical expense reimbursement plan the nondiscrimination_rules under sec_105 apply the plan satisfies the first criteria for an hra because it is funded solely by employer contributions there is no salary reduction election and employees will not be allowed to receive cash in lieu of any benefits the plan satisfies the second criteria since it only provides benefits for medical_care expenses as defined by sec_213 of the code the plan satisfies the third criteria because any unused portion the end of a coverage period will be carried forward to increase the maximum reimbursable amount in subsequent periods if a balance remains in the employee’s account at his or her death the employee’s spouse and dependents may use the remaining amount for qualified_medical_expenses any unused balance at the death of the employer the employer’s spouse and all dependents will be forfeited top the employer nothing in notice_2002_45 precludes providing benefits exclusively for former employees a_trust that was previously recognized as tax-exempt under sec_501 does not lose its tax-exempt status when it provides additional benefits of the type contemplated by sec_501 all of the benefits provided pursuant to plan b can be described as other_benefits under the regulations since they related to safeguarding the health of an employee and his or her spouse and dependents and become payable as the result of unanticipated events as such they are within the definition of other_benefits described by sec_1_501_c_9_-3 that may be provided under a plan that is exempt under sec_501 accordingly based upon the information you submitted we rule that establishing and funding plan b through a code c trust neither causes the plan to fail to satisfy the requirements for a health_reimbursement_arrangement hra as described in notice_2002_45 nor causes the trust to lose tax-exempt status under sec_501 employer contributions paid to the trust with respect to the plan on behalf of active employees and benefits received by eligible employees and the eligible employees’ spouses and dependents are excludable from gross_income under sec_106 and sec_105 respectively the plan meets the requirements for an hra as described in notice_2002_45 these rulings are based on the understanding that there will be no material changes in the facts and representations upon which they are based except as we have ruled herein we express no opinion as to the tax consequences of the transactions described above under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours mary jo salins manager exempt_organizations technical group
